Opinion by
Johnson, J.
At the trial, the vice president of the petitioner testified that he had conferred with the customs examiners about the method of making entry and had instructed his customhouse broker to enter the fancy tuna fish at $15 per case; that, subsequently, one of the examiners advised him that the market value of the fancy tuna was $15.75 per case, and the entries were amended accordingly; that there had also been some discussion as to whether certain charges, including inland freight, were deductible or not; that, since he believed that they were deductible and the Government did not, he instructed his broker to make the entries under duress, so that the importer would not be penalized, but the broker failed to follow his instructions; and that the variance between the final appraised value and the entered value was due solely to the deductions for charges claimed to be nondutiable. On the record presented, it was held that there was no intention to defraud the revenue of the United States, to conceal or misrepresent the facts of the case, or to deceive the appraiser as to the value of the merchandise. The petitions were, therefore, granted.